DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT
                              July Term 2014

                       BERNARD MONTGOMERY,
                             Petitioner,

                                     v.

                          STATE OF FLORIDA,
                             Respondent.

                              No. 4D14-3522

                           [November 19, 2014]

  Petition for writ of prohibition to the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Barbara McCarthy, Judge; L.T. Case
Nos. 09-17834 CF10A and 14-4739 CF10A.

  Antony P. Ryan, Regional Counsel Office of Criminal Conflict and Civil
Regional Counsel, Fourth District, and Melanie L. Casper, Assistant
Regional Counsel, West Palm Beach, for petitioner.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Monique Rolla,
Assistant Attorney General, for respondent.

PER CURIAM.

   The defendant petitions for a writ of prohibition following the circuit
judge’s denial of the defendant’s motion to disqualify the judge. Based on
our review of the petition and motion, we issued an order to the state to
show cause why we should not grant the petition. The state candidly has
responded that it can find no such cause. We conclude the petition has
merit and grant the petition. See Gore v. State, 964 So. 2d 1257, 1268
(Fla. 2007) (“The standard for determining the legal sufficiency of a motion
to disqualify is whether the facts alleged, which must be assumed to be
true, would cause the movant to have a well-founded fear that he or she
will not receive a fair trial at the hands of that judge.”). The defendant’s
cases shall be re-assigned to another circuit judge.

   Petition granted.

TAYLOR, GERBER and FORST, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2